Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of En Pointe Technologies, Inc. (the “Company”) on Form 10-K for the period ended September 30, 2007, as filed with the Securities and Exchange Commission on the date hereof, Attiazaz “Bob” Din, President and Chief Executive Officer, and Javed Latif, Financial Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, that to their knowledge: 1. The Annual Report on Form 10-K of the Company fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: December17, 2007 /s/ Attiazaz “Bob” Din Attiazaz “Bob” Din President and Chief Executive Officer /s/ Javed Latif Javed Latif Vice President and Chief Financial Officer
